                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT



 STRIKE 3 HOLDINGS, LLC,
                                                                   Civil Action No.
                Plaintiff,                                      3: 18-CV-1332 (CSH)
  v.

 JOHN DOE, subscriber assigned IP address                        OCTOBER 5, 2018
 47.18.94.18,

                Defendant.


   RULING ON PLAINTIFF'S MOTION FOR LEAVE TO SERVE A THIRD PARTY
             SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

HAIGHT, Senior District Judge:

                                       I. INTRODUCTION

       In this copyright infringement action, Plaintiff Strike 3 Holdings, LLC ("Plaintiff" or "Strike

3") asserts that Defendant John Doe, identified only by his Internet Protocol ("IP") address, has

unlawfully distributed twenty-eight of Plaintiff's copyrighted adult films by using BitTorrent, a

"system designed to quickly distribute large files over the Internet." Doc. 1, ¶¶ 4, 17. Pursuant to

Rule 26(d)(1), Fed. R. Civ. P., Plaintiff has moved for leave to serve a third-party subpoena on

Defendant's Internet service provider ("ISP"), CSC Holdings LLC, for the limited purpose of

discovering Defendant's identity so that Plaintiff may serve Defendant with process and proceed in

litigating this case. Doc. 7. For the reasons Plaintiff has presented in its motion and supporting

papers, and the discussion detailed below, the Court will grant the motion for good cause, as limited

by the conditions delineated herein.



                                                 1
                                  II. STANDARD OF REVIEW

       In general, parties "may not initiate discovery prior to satisfying the meet and confer

requirement of Fed. R. Civ. P. 26(f)." Digital Sin, Inc. v. Does 1–176, 279 F.R.D. 239, 241

(S.D.N.Y. 2012). Specifically, under Rule 26(d)(1), Fed. R. Civ. P., "[a] party may not seek

discovery from any source before the parties have conferred as required by Rule 26(f)," except in

limited proceedings delineated in Rule 26(a)(1)(B), or "when authorized by these rules, by

stipulation, or by court order." "[C]ourts may in some instances order earlier discovery." Digital

Sin, 279 F.R.D. at 241 (citing Fed. R. Civ. P. 26(d)). See, e.g., Malibu Media, LLC v. John Doe

Subscriber Assigned IP Address 173.68.5.86, No. 1:16-CV-02462 (AJN), 2016 WL 2894919, at *2

(S.D.N.Y. May 16, 2016) ("[A] party may engage in discovery before such a [26(f)] conference

pursuant to a court order.") (citing Fed. R. Civ. P. 26(d)(1)).

       When considering whether to grant a motion for expedited discovery prior to a Rule 26(f)

conference, courts apply a "flexible standard of reasonableness and good cause." Malibu Media,

2016 WL 2894919, at *2 (collecting cases). See also Arista Records LLC v. Does 1–4, 589 F. Supp.

2d 151, 152–53 (D. Conn. 2008) (applying "good cause" standard to request for expedited discovery)

(citation omitted). See generally 8A Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 2046.1 (3d ed. 2011) ("Although [Rule 26(d)] does not say so, it is implicit that some

showing of good cause should be made to justify such an order, and courts presented with requests

for immediate discovery have frequently treated the question whether to authorize early discovery

as governed by a good cause standard.").

       In the Second Circuit, in evaluating subpoenas seeking identifying information from ISPs

regarding subscribers who are parties to copyright infringement litigation, courts have examined the


                                                  2
following factors:

        (1) [the] concrete[ness of the plaintiff's] showing of a prima facie claim of actionable
        harm, . . . (2) [the] specificity of the discovery request, . . . (3) the absence of
        alternative means to obtain the subpoenaed information, . . . (4) [the] need for the
        subpoenaed information to advance the claim, . . . and (5) the [objecting] party's
        expectation of privacy.

Arista Records, LLC v. Doe 3, 604 F.3d 110, 119 (2d Cir. 2010) (quoting Sony Music Entm't , Inc.

v. Does 1–40, 326 F. Supp. 2d 556, 564–65 (S.D.N.Y. 2004)). If "[a]pplication of these 'principal

factors' confirms that the Plaintiff is entitled" to the requested subpoena, the motion for early

discovery will be granted for "good cause." Malibu Media, 2016 WL 2894919, at *2.

        Examining the principal factors in detail, the plaintiff must first state a prima facie claim for

copyright infringement. See, e.g., Sony Music, 326 F. Supp. 2d at 565. Specifically, the plaintiff

must show: "(1) ownership of a valid copyright, and (2) copying of constituent elements of the work

that are original." Feist Publ'ns, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361 (1991). See

also Urbont v. Sony Music Entm't, 831 F.3d 80, 88 (2d Cir. 2016) (same).

        The owner of a copyright has exclusive rights to reproduce that copyrighted work and to

distribute copies to the public by sale, transfer of ownership, rent, lease, or lending. 17 U.S.C. § 106

(2012). Moreover, a plaintiff is entitled to seek statutory damages and attorney's fees under the

United States Copyright Act if its copyrighted work was registered within three months of the first

date of publication. 17 U.S.C. §§ 411(c)(2), 501 (2012).

        A plaintiff makes "a concrete, prima facie case of copyright infringement by alleging

ownership of the registered copyright and alleging unlawful downloading, copying, and distribution

of this work by specifying the type of technology used, the IP address from which the file was

accessed and shared, and the date and time of the infringement." Malibu Media, LLC v. Doe, No.


                                                   3
14-CV-4808 (JS)(SIL), 2016 WL 4574677, at *6 (E.D.N.Y. Sept. 1, 2016) (quoting Malibu Media,

LLC v. John Does 1–11, No. 12-CV-3810 (ER), 2013 WL 3732839, at *6 (S.D.N.Y. July 16, 2013)).

See also Sony Music, 326 F. Supp. 2d at 565–66 ("[T]he use of P2P [peer-to-peer] systems to

download and distribute copyrighted music has been held to constitute copyright infringement.")

(collecting cases); Patrick Collins, Inc. v. John Doe 1, 945 F. Supp. 2d 367, 375 (E.D.N.Y. 2013)

("Indeed, every court to have addressed this issue has found a sufficiently alleged copyright

infringement claim based on BitTorrent technology, even when the defendant was merely identified

with an IP address.").

                                         III. DISCUSSION

        Strike 3 has alleged that it is the owner of the adult films at issue. See Doc. 1, ¶ 31; Doc. 1-1.

In addition, Strike 3 has made a plausible showing that wrongful "copying" of that work has occurred

by alleging that its investigator, IPP International U.G. ("IPP"), has established a direct IP connection

with Defendant's IP address, as set forth in Plaintiff's Exhibit A to its Complaint. Doc. 1, ¶ 24. In

particular, Plaintiff has alleged that its investigator, IPP, has established that Defendant's IP address

was used to unlawfully download twenty-eight of Plaintiff's copyrighted movies from the BitTorrent

file distribution network. Id., ¶¶ 4, 25–27; see also Docs. 1-1 & 1-2 (Exhibits A & B, respectively).1

Under these circumstances, Plaintiff has stated a prima facie case for actionable harm due to



        1
            In paragraph 26 of its Complaint [Doc. 1], Strike 3 states:

        A full copy of each digital media file was downloaded from the BitTorrent file
        distribution network, and it was confirmed through independent calculation that the
        file hash correlating to each file matched the file hash downloaded by Defendant.

Plaintiff subsequently concluded, "Defendant downloaded, copied, and distributed a complete copy
of Plaintiff's Works without authorization." Doc. 1, ¶ 27.

                                                    4
copyright infringement.

        Second, in order to show "good cause" for early discovery, the plaintiff must narrowly tailor

and specify the information sought by the discovery request. The information requested in the

subpoena must be limited, seeking "concrete and narrow information: the name and address of the

subscriber associated with Doe [Defendant's] IP address . . . ." John Wiley & Sons, Inc. v. Doe Nos.

1–30, 284 F.R.D. 185, 190 (S.D.N.Y. 2012). Courts have labeled the subscriber's identity and

address as "highly specific,” Malibu Media, 2016 WL 4574677, at *6, recognizing that "Plaintiffs

clearly need identification of the putative John Does in order to serve process on them and prosecute

their claims," UN4 Prods., Inc. v. Doe-173.68.177.95, No. 17-CV-3278 (PKC) (SMG), 2017 WL

2589328, at *3 (E.D.N.Y. June 14, 2017) (citation and internal quotation marks omitted). See also

Sony Music, 326 F. Supp. 2d at 566 ("Ascertaining the identities and residences of the Doe

defendants is critical to plaintiffs' ability to pursue litigation, for without this information, plaintiffs

will be unable to serve process."); Malibu Media, 2013 WL 3732839, at *5 n.1 ("Discovery requests

must be 'sufficiently specific to establish a reasonable likelihood that the discovery request would

lead to identifying information that would make possible service upon particular defendants who

could be sued in federal court.'") (quoting Sony Music, 326 F. Supp. 2d at 566).

        In the case at bar, Plaintiff seeks to serve a subpoena to obtain "the true name and address

of the Defendant." Doc. 7-1, at 6. Because the requested subpoena is sufficiently specific, the

second principal factor weighs in favor of the Court granting Plaintiff's motion for leave to serve the

subpoena.

        Third, there must be no "alternative means to obtain the subpoenaed information." Arista

Records, 604 F.3d at 119 (quoting Sony Music, 326 F. Supp. 2d at 564–65). In the case at bar,


                                                     5
Plaintiff "only knows Defendant by his or her IP address." Doc. 7-1, at 5. Plaintiff asserts that "ISPs'

records 'are the only available evidence that allows [one] to investigate who committed crimes on

the Internet. They may be the only way to learn, for example, that a certain Internet address was used

by a particular human being to engage in or facilitate a criminal offense.'" Id., at 12 (quoting Data

Retention as a Tool for Investigating Internet Child Porn and Other Internet Crimes Before the

Subcomm. on Crime, Terrorism & Homeland Sec. of the H. Comm. on the Judiciary, 112th Cong.

2 (2011) (statement of Jason Weinstein, Deputy Assistant Att'y Gen., Criminal Division). In sum,

Plaintiff has established that it lacks alternative means to obtain the subpoenaed information, namely,

Defendant's identity and address.

        Fourth, the plaintiff must show that the subpoenaed information is necessary to advance the

claim at issue. As stated supra, Strike 3 cannot learn the subscriber's identity without the

subpoenaed information and consequently cannot serve process on Defendant. See, e.g., Sony Music,

326 F. Supp. 2d at 566. See also Arista Records LLC, 589 F. Supp. 2d at 153 ("Because learning

the true identities of the pseudonymous individuals alleged to have violated Plaintiffs' copyrights is

essential to their prosecution of this litigation, Plaintiffs have demonstrated their need for expedited

discovery."). As one district court concluded in this Circuit, "[w]ithout learning the Defendant's

identity and address, the Plaintiff will be unable to serve process and pursue its claim." Malibu

Media, LLC v. Doe, No. 15-CV-3504 (JFB) (SIL), 2016 WL 4444799, at *11 (E.D.N.Y. Aug. 23,

2016) (citation omitted).

        Finally, with respect to the fifth prong, the Court weighs the Plaintiff's interest in obtaining

the information against that of Defendant's right to privacy. To balance these interests, the Court

assesses whether Defendant has an expectation of privacy in his or her IP address while infringing


                                                   6
copyrighted material.

        The Second Circuit has stated that "[t]he Supreme Court has long held that a 'person has no

legitimate expectation of privacy in information he voluntarily turns over to third parties,' including

phone numbers dialed in making a telephone call and captured by a pen register." United States v.

Ulbricht, 858 F.3d 71, 96 (2d Cir. 2017) (quoting Smith v. Maryland, 442 U.S. 735 (1979)). "The

recording of IP address information and similar routing data, which reveal the existence of

connections between communications devices without disclosing the content of the communications,

are precisely analogous to the capture of telephone numbers at issue in Smith." Ulbricht, 858 F.3d

at 97. The Second Circuit then "join[ed] the other circuits . . . [to] hold that collecting IP address

information devoid of content is 'constitutionally indistinguishable from the use of a pen register.'"

Id. (quoting United States v. Forrester, 512 F.3d 500, 510 (9th Cir. 2008), cert. denied, 555 U.S. 908

(2008)). Specifically, there is no expectation of privacy in "subscriber information provided to an

[I]nternet provider," such as an IP address.2 Id. (quoting United States v. Christie, 624 F.3d 558,


        2
          In copyright infringement cases, defendants have argued unsuccessfully that the revelation
of their subscriber information, i.e., their IP address, violates their right to privacy under the First
Amendment or the Fourth Amendment. For example, they have argued that the First Amendment
protects anonymous speech, citing such cases as Buckley v. Am. Constitutional Law Found., 525 U.S.
182, 200 (1999). See Sony Music Entm't Inc. v. Does 1–40, 326 F. Supp. 2d 556, 562 (S.D.N.Y.
2004); U.S. Const. amend. I (protecting one's anonymous speech). In other cases, they have asserted
that the Fourth Amendment protects their personal information in their IP address from unreasonable
seizure. See United States v. Ulbricht, 858 F.3d 71, 96 (2d Cir. 2017); U.S. Const. amend. IV
(protecting "[t]he right of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures"). These privacy arguments have failed. The First Amendment
does not protect copyright infringement. See, e.g., Harper & Row Publishers, Inc. v. Nation Enters.,
471 U.S. 539, 555–56 (1985). "Parties may not use the First Amendment to encroach upon the
intellectual property rights of others." Sony Music, 326 F. Supp. 2d at 563 (citing In re Capital
Cities/ABC, Inc., 918 F.2d 140, 143 (11th Cir. 1990)). Moreover, the Fourth Amendment does not
protect infringers who have voluntarily provided "their IP addresses to Internet service providers for
the specific purpose of directing the routing of information." Ulbricht, 858 F.3d at 96 (citing
Christie, 624 F.3d at 574).

                                                    7
573 (3d Cir. 2010)). Such information has been "voluntarily conveyed to third parties." Christie,

624 F.3d at 573.3

        In cases where parties have argued that the First Amendment protected their anonymous

speech in using their IP addresses, the Second Circuit has held that copyright infringers are not

entitled to shield their identities from those who seek to enforce their claims under copyright law.

See, e.g., Arista Records, LLC, 604 F.3d at 124 (holding defendant's "expectation of privacy for

sharing copyrighted [works] through an online file-sharing network [was] simply insufficient to

permit him to avoid having to defend against a claim of copyright infringement"). The district courts

within this Circuit have thus allowed copyright plaintiffs to obtain infringers' ISP addresses. For

example, in Sony Music, the court held that "defendants have little expectation of privacy in

downloading and distributing copyrighted songs without permission." 326 F. Supp. 2d at 566.

Accordingly, the copyright plaintiffs were "entitled to discovery in light of [the] defendants' minimal

expectation of privacy" in transmitting information on the Internet in violation of applicable law.

Id. See also, e.g., Rotten Records, Inc. v. Doe, 108 F. Supp. 3d 132, 134 (W.D.N.Y. 2015)

("Plaintiff's interest in learning Defendant's name and address outweighs Defendant's privacy

interest.") (citing Arista Records, 604 F.3d at 124).

       Pursuant to the weight of relevant case authority, and particularly Second Circuit precedent,

the Court finds that the Doe Defendant's First Amendment right to remain anonymous must give way


       3
            See also, e.g., Raw Films, Ltd. v. John Does 1–15, No. CIV.A. 11-7248, 2012 WL
1019067, at *8 (E.D. Pa. Mar. 26, 2012) (The "expectation of [I]nternet users engaging in online file-
sharing . . . is at most minimal because those individuals have already voluntarily given up certain
information by engaging in that behavior."); Columbia Pictures, Inc. v. Bunnell, 245 F.R.D. 443, 451
(C.D. Cal. 2007) ("To the extent the [Internet] users are engaged in copyright infringement, the First
Amendment affords them no protection whatsoever.") (citing Harper & Row Publishers, Inc. v.
Nation Enters., 471 U.S. 539, 559 (1985)).

                                                  8
to Plaintiff's right to use the judicial process to pursue its allegedly meritorious copyright

infringement claim. Moreover, the Defendant lacks the right under the Fourth Amendment to protect

his IP address from revelation, where he has voluntarily shared such information with the ISP, CSC

Holdings LLC. Plaintiff will be granted leave to take early discovery to determine the identity of

Defendant Doe.

       In granting early discovery by subpoena, the Court recognizes that in certain BitTorrent cases

involving adult content, other courts have protected the defendants' privacy with an order

establishing procedural safeguards. For example, some courts have allowed the defendant to proceed

anonymously in the case. See, e.g., Malibu Media, 2016 WL 4444799, at *2 ("[T]he Court issued

a Protective Order governing the manner in which such information would be disclosed."). As set

forth infra, in ruling on Plaintiff's motion, the Court will establish procedures to protect the Doe

Defendant's privacy here.

                                       IV. CONCLUSION

A. General Provisions

       For the foregoing reasons, the Court hereby GRANTS the Plaintiff's "Motion for Leave to

Serve a Third Party Subpoena Prior to a Rule 26(f) Conference," [Doc. 7], and ORDERS, as follows:

       1.      Under relevant Second Circuit authority, Plaintiff has established that "good cause"

               exists for the Court to grant Plaintiff leave to serve a third party subpoena on the ISP,

               CSC Holdings LLC, for the purpose of determining the identity of the alleged

               infringer, Defendant Doe. See, e.g., Arista Records, LLC v. Doe 3, 604 F.3d 110, 119

               (2d Cir. 2010); Sony Music Entm’t v. Does 1–40, 326 F. Supp. 2d 556, 564–65

               (S.D.N.Y. 2004); Malibu Media, LLC v. John Does 1–11, No. 12 Civ. 3810 (ER),


                                                  9
               2013 WL 3732839, at *6 (S.D.N.Y. 2013); John Wiley & Sons, Inc. v. Doe Nos.

               1–30, 284 F.R.D. 185, 189 (S.D.N.Y. 2012).

       2.      Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to provide

               Plaintiff with the true name and address of the Defendant to whom the ISP assigned

               the indicated IP address (47.18.94.18), as set forth in the Complaint. Plaintiff shall

               attach to any such subpoena a copy of this Ruling.

       3.      Plaintiff may also serve a Rule 45 subpoena in the same manner as described in the

               preceding paragraph on any service provider who, in response to a subpoena, is

               identified as a provider of Internet services to the Defendant.

       4.      If the ISP or another service provider (as described in ¶ 3, supra) qualifies as a "cable

               operator," as defined by 47 U.S.C. § 522(5), it shall comply with 47 U.S.C. §

               551(c)(2)(B) by sending a copy of this Ruling to the Defendant.4                Section

               551(c)(2)(B) states in relevant part:

                       A cable operator may disclose such [personally identifying]
                       information if the disclosure is . . . made pursuant to a court
                       order authorizing such disclosure, if the subscriber is notified
                       of such order by the person to whom the order is directed.

       5.      Plaintiff may only use the information disclosed in response to a Rule 45 subpoena

               served on the ISP for the purpose of protecting and enforcing Plaintiff’s rights, as set

               forth in its Complaint [Doc. 1].




       4
         47 U.S.C. § 522(5) defines the term "cable operator" as "any person or group of persons
(A) who provides cable service over a cable system and directly or through one or more affiliates
owns a significant interest in such cable system, or (B) who otherwise controls or is responsible for,
through any arrangement, the management and operation of such a cable system."

                                                  10
B.      Additional Conditions and Limitations

        In addition, the Court will address the concerns, acknowledged by Plaintiff and raised by

numerous federal courts, that defendants feel compelled to settle such copyright infringement actions

to prevent disclosure of their identities due to the nature of the adult films they have allegedly

distributed.5 See, e.g., Malibu Media, LLC v. John Does 1–5, 285 F.R.D. 273, 278 (S.D.N.Y. 2012)

("[T]here is a fear that regardless of a defendant's actual culpability, [the Defendant] may feel

compelled to settle the lawsuit confidentially in order to avoid the embarrassment of being named

as a defendant in a case about the alleged illegal trading of a pornographic film.") (internal quotation

marks omitted); Malibu Media, LLC v. Doe, No. 15 CIV. 4381 (JFK), 2015 WL 4923114, at *1

(S.D.N.Y. Aug. 18, 2015) ("[C]ourts in this district have expressed concern . . . that disclosure of

a defendant's name or other identifying information in cases involving infringement of adult films

could lead to abusive litigation through coercion."); Malibu Media, LLC v. Doe, No. 15 CIV. 4369

(AKH), 2015 WL 4092417, at *2 (S.D.N.Y. July 6, 2015) (In discussing the increasing "danger of

copyright trolls," the Court noted that "the late Judge Harold Baer, Jr. explained that '[i]n such cases,

there is a risk not only of public embarrassment for the misidentified defendant, but also that the

innocent defendant may be coerced into an unjust settlement with the plaintiff to prevent the

dissemination of publicity surrounding unfounded allegations.'") (quoting Media Prod., Inc. v. Does

1–26, No. 12 CIV. 3719, 2012 WL 2190613, at *1 (S.D.N.Y. June 12, 2012)).




        5
        Due to such concerns, Plaintiff has consented to the conditions that Defendant may proceed
anonymously and Plaintiff may not solicit settlement prior to service of the complaint upon the
Defendant. Doc. 7-1, at 7–8, 14–15. These conditions are endorsed by the Court in this Ruling at
paragraphs 1 and 8, respectively of the "Additional Conditions and Limitations."

                                                   11
In light of such concerns, the Court imposes the following conditions and limitations:

1.     Plaintiff may subpoena Defendant's ISP only to obtain Defendant's name and

       address, but not Defendant's e-mail addresses or telephone numbers. As set forth

       above, Plaintiff may only use this information (name and address) for the purposes

       of this litigation. Plaintiff is ordered not to disclose Defendant's name or address, or

       any other identifying information other than Defendant's ISP number, that Plaintiff

       may subsequently learn. Plaintiff shall not threaten to disclose any of Defendant's

       identifying information.      Defendant will be permitted to litigate this case

       anonymously unless and until this Court orders otherwise and only after Defendant

       has had an opportunity to challenge the disclosure. Therefore, Plaintiff is ordered not

       to publicly file any of Defendant's identifying information and to file all documents

       containing Defendant's identifying information under seal.

2.     As to timing, Plaintiff may immediately serve a Rule 45 subpoena on Defendant's ISP

       to obtain Defendant's name and current and permanent address. Plaintiff is reminded

       that it must serve Defendant with a copy of the Complaint, this Ruling, and the

       subpoena.

3.     After having been served with the subpoena, the ISP will delay producing to Plaintiff

       the subpoenaed information until after it has provided Defendant John Doe with:

       a.      notice that this suit has been filed naming Defendant as the one who allegedly

               downloaded copyright protected work;

       b.      a copy of the subpoena, the Complaint filed in this lawsuit, and this Ruling;

               and


                                         12
     c.     notice that the ISP will comply with the subpoena and produce to Plaintiff the

            information sought in the subpoena unless, within sixty (60) days of service

            of the subpoena on Defendant by the ISP, Defendant files a motion to quash

            the subpoena or for other appropriate relief in this Court. If a timely motion

            to quash is filed, the ISP shall not produce the subpoenaed information until

            the Court acts on the motion.

4.   Defendant's ISP will have 60 days from the date of service of the Rule 45 subpoena

     upon it to serve Defendant John Doe with a copy of the Complaint, this Ruling, and

     the subpoena. The ISP may serve Defendant John Doe using any reasonable means,

     including written notice sent to his or her last known address, transmitted either by

     first class mail or via overnight service.

5.   Defendant John Doe shall thereafter have sixty (60) days from the date of service of

     the Rule 45 subpoena and this Ruling upon him to file any motions with this Court

     to contest the subpoena (including a motion to quash or modify the subpoena), as

     well as to request to litigate the subpoena anonymously. During this sixty (60)-day

     period, if Defendant contests the subpoena, it shall notify the ISP, which shall then

     not turn over the Defendant's identifying information to Plaintiff. Upon expiration

     of the sixty (60) days, if Defendant has filed a motion to quash or modify the

     subpoena, or a request to litigate the subpoena anonymously, the ISP may not turn

     over any information to Plaintiff unless and until the Court resolves the issue(s) and

     instructs the ISP when it may, if ever, turn the requested discovery over to the

     Plaintiff. In the meantime, the ISP must preserve all subpoenaed information


                                       13
     pending the resolution of any timely filed motion to quash.

6.   Alternatively, if the sixty (60)-day period referenced in the preceding paragraph

     elapses without Defendant or the ISP contesting the subpoena, the ISP shall have

     fourteen (14) days thereafter to produce the information which is responsive to the

     subpoena to the Plaintiff.

7.   Defendant's ISP shall confer with Plaintiff and shall not assess any charge in advance

     of providing the information requested in the subpoena. If Defendant's ISP receives

     a subpoena and elects to charge for the costs of production, it shall provide a billing

     summary and cost report to Plaintiff.

8.   Plaintiff may not solicit settlement of this case prior to service of the Complaint upon

     the Defendant. Doc. 7-1, at 7–8. Plaintiff has consented to this condition with the

     understanding that defendants in such infringement cases may feel coerced to settle

     to avoid a risk of public embarrassment.



     It is SO ORDERED.


     Dated: New Haven, Connecticut
            October 5, 2018


                                     /s/ Charles S. Haight, Jr.
                                     CHARLES S. HAIGHT, JR.
                                     Senior United States District Judge




                                       14
